         Case 7:19-cv-07414-KMK Document 51 Filed 10/06/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ELIZABETH RUSSETT, BETH CALABRESE, and
 JAN BULLARD, individually and on behalf of all
 others similarly situated,
                                                            Civil Action No. 19-cv-07414-KMK
                               Plaintiffs,
        v.
 THE NORTHWESTERN MUTUAL LIFE
 INSURANCE COMPANY,
                               Defendant.


                        [PROPOSED] FINAL JUDGMENT AND
                       ORDER OF DISMISSAL WITH PREJUDICE

       WHEREAS, a class action is pending before the Court entitled Russett, et al. v. The

Northwestern Mutual Life Insurance Company, No. 7:19-cv-07414-KMK; and

       WHEREAS, Plaintiffs Elizabeth Russett, Beth Calabrese, and Jan Bullard, and Defendant

The Northwestern Mutual Life Insurance Company have entered into a Class Action Settlement

Agreement, which, together with the exhibits attached thereto, sets forth the terms and conditions

for a proposed settlement and dismissal of the Action with prejudice as to Defendant upon the

terms and conditions set forth therein (the “Settlement Agreement”) (ECF No. 30-1); and

       WHEREAS, on May 28, 2020, the Court granted Plaintiffs’ Motion for Preliminary

Approval of Class Action Settlement, conditionally certifying a Class pursuant to Fed. R. Civ. P.

23(b)(3) of “all Persons with a New York mailing address who from June 21, 2016 to and

through the date of this Order were charged by Defendant an additional rate or fee or a

differential in the rate or fee based on the method by which they chose to make payments.” (ECF

No. 36 ¶ 9); and

       WHEREAS, the Court has considered the Parties’ Class Action Settlement Agreement
            Case 7:19-cv-07414-KMK Document 51 Filed 10/06/20 Page 2 of 7




(ECF No. 30-1), as well as Plaintiffs’ Motion for Final Approval of the Settlement Agreement

(ECF No. 45), Plaintiffs’ Motion for Attorneys’ Fees, Costs, Expenses, And Incentive Awards

(ECF No. 37), together with all exhibits thereto, the arguments and authorities presented by the

Parties and their counsel at the Final Approval Hearing held on October 6, 2020, and the record

in the Action, and good cause appearing;

IT IS HEREBY ORDERED, DECREED, AND ADJUDGED AS FOLLOWS:

       1.       Terms and phrases in this Final Judgment shall have the same meaning as

ascribed to them in the Parties’ Class Action Settlement Agreement.

       2.       This Court has jurisdiction over the subject matter of the Action and over all

Parties to the Action, including all Settlement Class Members.

       3.       The Notice provided to the Settlement Class pursuant to the Settlement

Agreement (ECF No. 30-1) and order granting Preliminary Approval (ECF No. 36) – including

(i) direct notice to the Settlement Class via U.S. mail, based on the comprehensive Settlement

Class List provided by Defendant, and (ii) the creation of the Settlement Website – fully

complied with the requirements of Fed. R. Civ. P. 23 and due process, and was reasonably

calculated under the circumstances to apprise the Settlement Class of the pendency of the Action,

their right to object to or to exclude themselves from the Settlement Agreement, and their right to

appear at the Final Approval Hearing.

       4.       Two individuals – listed in Exhibit C to the September 18, 2020 Declaration of

Jennifer M. Keough (ECF No. 47-3) – have submitted timely, valid requests for exclusion and

are therefore excluded from the Settlement Class.

       5.       The Court finds that Defendant properly and timely notified the appropriate

government officials of the Settlement Agreement, pursuant to the Class Action Fairness Act of




                                                 2
            Case 7:19-cv-07414-KMK Document 51 Filed 10/06/20 Page 3 of 7




2005 (“CAFA”), 28 U.S.C. § 1715. The Court has reviewed the substance of Defendant’s

notice, and finds that it complied with all applicable requirements of CAFA. Further, more than

ninety (90) days have elapsed since Defendant provided notice pursuant to CAFA and the Final

Approval Hearing.

       6.       This Court now gives final approval to the Settlement Agreement, and finds that

the Settlement Agreement is fair, reasonable, adequate, and in the best interests of the Settlement

Class. The settlement consideration provided under the Settlement Agreement constitutes fair

value given in exchange for the release of the Released Claims against the Released Parties. The

Court finds that the consideration to be paid to members of the Settlement Class is reasonable,

and in the best interests of the Settlement Class Members, considering the total value of their

claims compared to (i) the disputed factual and legal circumstances of the Action, (ii) affirmative

defenses asserted in the Action, and (iii) the potential risks and likelihood of success of pursuing

litigation on the merits. The complex legal and factual posture of this case, the parties’ exchange

of relevant information, and the fact that the Settlement is the result of arms’-length negotiations

between the Parties involving a neutral mediator (the Honorable Wayne R. Andersen (Ret.))

support this finding. The Court finds that these facts, in addition to the Court’s observations

throughout the litigation, demonstrate that there was no collusion present in the reaching of the

Settlement Agreement, implicit or otherwise.

       7.       The Court has specifically considered the factors relevant to class action

settlement approval, including:

                (1) the complexity, expense and likely duration of the litigation;
                (2) the reaction of the class to the settlement; (3) the stage of the
                proceedings and the amount of discovery completed; (4) the risks
                of establishing liability; (5) the risks of establishing damages; (6)
                the risks of maintaining the class action through trial; (7) the
                ability of defendants to withstand a greater judgment; (8) the range



                                                  3
            Case 7:19-cv-07414-KMK Document 51 Filed 10/06/20 Page 4 of 7




                of reasonableness of the settlement fund in light of the best
                possible recovery; and (9) the range of reasonableness of the
                settlement fund to a possible recovery in light of all the attendant
                risks of litigation.

City of Detroit v. Grinnell Corp., 495 F.2d 448 (2d Cir. 1974); see also Fed. R. Civ. P. 23(e).

       8.       The Court finds that the Class Representatives and Class Counsel adequately

represented the Settlement Class for the purposes of litigating this matter and entering into and

implementing the Settlement Agreement.

       9.       Accordingly, the Settlement is hereby finally approved in all respects.

       10.      The Parties are hereby directed to implement the Settlement Agreement according

to its terms and provisions. The Settlement Agreement is hereby incorporated into this Final

Judgment in full and shall have the full force of an Order of this Court.

       11.      This Court hereby dismisses the Action on the merits and with prejudice.

       12.      Upon the Effective Date of this Final Judgment, Plaintiffs and each and every

Settlement Class Member who did not opt out of the Settlement Class (whether or not such

members submit claims), including such individuals’ respective present or past heirs, executors,

estates, administrators, predecessors, successors, assigns, parent companies, subsidiaries,

associates, affiliates, employers, employees, agents, consultants, independent contractors,

insurers, directors, managing directors, officers, partners, principals, members, attorneys,

accountants, financial and other advisors, underwriters, shareholders, lenders, auditors,

investment advisors, legal representatives, successors in interest, assigns and companies, firms,

trusts, and corporations shall be deemed to have released Defendant, as well as any and all of its

respective present or past heirs, executors, estates, administrators, predecessors, successors,

assigns, parent companies, subsidiaries, licensors, licensees, associates, affiliates, employers,

agents, consultants, independent contractors, insurers (collectively “Affiliates”), including



                                                  4
          Case 7:19-cv-07414-KMK Document 51 Filed 10/06/20 Page 5 of 7




without limitation, for each Affiliate, its employees, directors, managing directors, officers,

trustees, partners, principals, members, attorneys, accountants, financial and other advisors,

underwriters, shareholders, lenders, auditors, investment advisors, legal representatives,

successors in interest, assigns and companies, firms, trusts, and corporations from any and all

actual, potential, filed, known or unknown, fixed or contingent, claimed or unclaimed, suspected

or unsuspected, claims, demands, liabilities, rights, causes of action, contracts or agreements,

extra-contractual claims, damages, punitive, exemplary or multiplied damages, expenses, costs,

attorneys’ fees and or obligations (including “Unknown Claims,” as defined below), whether in

law or in equity, accrued or un-accrued, direct, individual or representative, of every nature and

description whatsoever, whether based on New York General Business Law (“GBL”) § 399-zzz,

GBL § 349, or other state, federal, local, statutory or common law or any other law, rule or

regulation, against the Released Parties, or any of them, arising out of any facts, transactions,

events, matters, occurrences, acts, disclosures, statements, representations, omissions or failures

to act arising out of or in any way allegedly related to rates or fees, or differentials in rates or

fees, associated with payments by mail, including but not limited to all claims that were brought

or could have been brought in the Action relating to any and all Releasing Parties.

        13.     Upon the Effective Date of this Final Judgment, the above release of claims and

the Settlement Agreement will be binding on, and will have res judicata and preclusive effect on,

all pending and future lawsuits or other proceedings maintained by or on behalf of Plaintiffs and

all other Settlement Class Members and Releasing Parties. All Settlement Class Members are

hereby permanently barred and enjoined from filing, commencing, prosecuting, intervening in,

or participating (as class members or otherwise) in any lawsuit or other action in any jurisdiction

based on or arising out of any of the Released Claims.




                                                   5
         Case 7:19-cv-07414-KMK Document 51 Filed 10/06/20 Page 6 of 7




        14.    The Court has also considered Plaintiffs’ Motion For Attorneys’ Fees, Costs,

Expenses, And Incentive Awards, as well as the supporting memorandum of law and

declarations (ECF Nos. 37-42), and adjudges that the payment of attorneys’ fees, costs, and

expenses in the amount of $198,333.33 is reasonable in light of the multi-factor test used to

evaluate fee awards in the Second Circuit. See Goldberger v. Integrated Resources, Inc., 209

F.3d 43, 50 (2d Cir. 2000). Such payment shall be made pursuant to and in the manner provided

by the terms of the Settlement Agreement.

        15.    The Court has also considered Plaintiffs’ Motion, memorandum of law, and

supporting declarations for an incentive award to the Class Representatives, Elizabeth Russett,

Beth Calabrese, and Jan Bullard. See ECF No. 42 at 17-18. The Court adjudges that the

payment of incentive awards in the amount of $5,000 each to the Class Representatives to

compensate them for their efforts and commitment on behalf of the Settlement Class, is fair,

reasonable, and justified under the circumstances of this case. Such payments shall be made

pursuant to and in the manner provided by the terms of the Settlement Agreement.

        16.    All payments made to Settlement Class Members pursuant to the Settlement

Agreement that are not cashed within one hundred and eighty (180) days of issuance shall revert

to the Legal Aid Society, Inc., which the Court approves as an appropriate cy pres recipient.

Except as otherwise set forth in this Order, the Parties shall bear their own costs and attorneys’

fees.

        17.    The Parties, without further approval from the Court, are hereby permitted to

agree and adopt such amendments, modifications, and expansions of the Settlement Agreement

and its implementing documents (including all exhibits to the Settlement Agreement), including

extensions of time, so long as they are consistent in all material respects with this Final Judgment




                                                 6
         Case 7:19-cv-07414-KMK Document 51 Filed 10/06/20 Page 7 of 7




and do not limit the rights of Settlement Class Members.

       18.       If this Final Judgment is reversed or vacated on appeal, or the Settlement

Agreement is terminated pursuant to its terms, all orders entered in connection herewith shall be

null and void.

       19.       Without affecting the finality of this Final Judgment for purposes of appeal, until

the Effective Date the Court shall retain jurisdiction over all matters relating to administration,

consummation, enforcement, and interpretation of the Settlement Agreement.

       20.       This Court hereby directs entry of this Final Judgment pursuant to Federal Rule of

Civil Procedure 58 based upon the Court’s finding that there is no just reason for delay of

enforcement or appeal of this Final Judgment.



                         6
IT IS SO ORDERED, this ______         October
                              day of _______________, 2020.



                                        _________________________________
                                          The Honorable Kenneth M. Karas
                                          United States District Judge




                                                  7
